Exhibit 10.1
AMENDMENT TO
COMPENSATION AND BENEFITS ASSURANCE AGREEMENT
     THIS AMENDMENT TO COMPENSATION AND BENEFITS ASSURANCE AGREEMENT (the
“Amendment”) is made and entered into as of December 17, 2010, by and between
LANCE, INC., a North Carolina corporation (the “Company”), and GLENN A. PATCHA
(the “Executive”).
Statement of Purpose
     The Company and Executive entered into an Amended and Restated Compensation
and Benefits Assurance Agreement dated April 24, 2008 (the “Agreement”). The
purpose of this Amendment is to amend the Agreement to provide for certain
post-employment covenants by Executive and provide for additional cash severance
benefits to Executive.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto hereby agree that the Agreement is amended
effective as of the date hereof as follows:

  1.   Section 4(c)(ii) of the Agreement is amended to read as follows:    
“(ii)   A lump-sum cash amount equal to the sum of:

  (A)   three (3) multiplied by the Executive’s Base Salary in effect upon the
date of the Qualifying Termination or, if greater, by Executive’s Base Salary in
effect immediately prior to the occurrence of the Change in Control, plus    
(B)   three and one-half (3.5) multiplied by the greater of (I) Executive’s
annual bonus actually earned by Executive (whether or not deferred) during the
bonus plan year which ended immediately prior to the Qualifying Termination or
(II) Executive’s then-current target bonus opportunity (stated in terms of a
percentage of Base Salary) established under the Company’s Annual Corporate
Performance Incentive Plan for Officers (or any successor plan thereto), if any,
for the incentive plan year in which the date of Executive’s Qualifying
Termination occurs, plus

  2.   The following new Section 21 is added to the Agreement:

“21.   Covenant Not to Compete.

     (a) Executive and the Company understand and agree that the purpose of this
Section 21 is solely to protect the Company’s legitimate business interests,
including, but not limited to, the Company’s business relationships and
goodwill, its confidential information and trade secrets, and the Company’s
competitive advantage within its industry.

 



--------------------------------------------------------------------------------



 



     (b) Executive understands that the Company is headquartered in North
Carolina and that the Company operates its business across the United States
including in states that permit post-termination non-compete covenants. To the
fullest extent permitted by any applicable state law, Executive agrees to be
subject to the restrictive covenants set forth in this Section 21.
     (c) During Executive’s employment with the Company, and for the period of
three (3) years immediately following a Qualifying Termination, Executive shall
not, without the prior written consent of the Company, directly or indirectly,
obtain or hold a Sandwich Cracker Competitive Position with a Competitor in the
Restricted Territory, as these terms are defined herein.
     (d) During Executive’s employment with the Company, and for the period of
twelve (12) calendar months immediately following a Qualifying Termination,
Executive shall not, without the prior written consent of the Company, directly
or indirectly, obtain or hold a Private Label/Kettle Cooked Potato Chip
Competitive Position with a Competitor in the Restricted Territory as these
terms are defined herein.
     (e) For purposes of this Section 21, the following definitions apply:

  (i)   A “Sandwich Cracker Competitive Position” means any employment with or
service to be performed (whether as owner, member, manager, lender, partner,
shareholder, consultant, agent, employee, co-venturer, or otherwise) for a
Competitor in which Executive will hold a position, will have duties, or will
perform or be expected to perform services for such Competitor, in connection
with the sale of Sandwich Cracker snacks (as that term is used within the
Company’s business).     (ii)   A “Private Label/Kettle Cooked Potato Chips
Competitive Position” means any employment with or service to be performed
(whether as owner, member, manager, lender, partner, shareholder, consultant,
agent, employee, co-venturer, or otherwise) for a Competitor in which Executive
will hold a position, will have duties, or will perform or be expected to
perform services for such Competitor, in connection with the sale of (1) private
label cookies and crackers, or (2) kettle cooked chips.     (iii)   A
“Competitor” means any third-party (1) whose business is the same as or
substantially similar to the business of the Company or major segment thereof,
or (2) who owns or operates, intends to own or operate, or is preparing to own
or operate a subsidiary, affiliate, or business line or business segment whose
business is or is expected to be the same as or substantially similar to the
Company’s business or major segment thereof.     (iv)   The “Restricted
Territory” means all states in the United States of America in which the Company
currently sells its products.     (v)   Executive shall be deemed to be in a
Competitive Position with a Competitor in the Restricted Territory, if Executive
obtains or holds a Competitive Position with a Competitor that conducts its
business within

-2-



--------------------------------------------------------------------------------



 



      the Restricted Territory (and Executive’s responsibilities relate to that
Competitor’s business in the Restricted Territory), even if Executive’s
residence or principal place of work is not within the Restricted Territory.

     (f) Notwithstanding the foregoing, Executive may, as a passive investor,
own capital stock of a publicly held corporation, which is actively traded in
the over-the-counter market or is listed and traded on a national securities
exchange, which constitutes or is affiliated with a Competitor, so long as
Executive’s ownership is not in excess of five percent (5%) of the total
outstanding capital stock of the Competitor.
     (g) Executive acknowledges and agrees that (i) the restrictive covenants
contained in this Agreement are reasonable in time, territory, and scope, and in
all other respects; (ii) should any part or provision of any covenant be held
invalid, void, or unenforceable in any court of competent jurisdiction, such
invalidity, voidness, or unenforceability shall not render invalid, void, or
unenforceable any other part or provision of this Agreement; and (iii) if any
portion of the foregoing provisions is found to be invalid or unenforceable by a
court of competent jurisdiction because its duration, territory, definition of
activities, or definition of information covered is considered to be invalid or
unreasonable in scope, the invalid or unreasonable terms shall be redefined to
carry out the Company’s and Executive’s intent in agreeing to these restrictive
covenants. These restrictive covenants shall be construed as agreements
independent of any other provision in this Agreement and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of these restrictive covenants.
     (h) Notwithstanding any provision herein to the contrary, in the event of
any actual or threatened breach by Executive of the provisions of this
Section 21, the Company shall have the right to recover from Executive from the
prior cash Severance Benefits paid to Executive as set forth in Section 4(c) an
amount determined by the Company not to exceed two million dollars ($2,000,000).
Nothing herein shall be construed as prohibiting the Company from pursuing any
other equitable or legal remedies for such breach or threatened breach,
including the recovery of monetary damages from Executive.”
3. Except as expressly or by necessary implication amended hereby, the Agreement
shall remain in full force and effect.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by
its duly authorized officer, and Executive has hereunto set his hand, all as of
the day and year first above written.

                      “Company”    
 
                    LANCE, INC.    
 
                    By   /s/ Kevin A. Henry                  
 
      Name:   Kevin A. Henry    
 
               
 
      Title:   Chief HR Officer    
 
               
 
                    “Executive”    
 
                    /s/ Glenn A. Patch                   Glenn A. Patcha    

-3-